PER CURIAM.
On the authority of Kelly v. State, 593 So.2d 1060 (Fla. 4th DCA), rev. denied, 599 So.2d 1280 (Fla.1992), and Grissett v. State, 594 So.2d 321 (Fla. 4th DCA), dismissed, 599 So.2d 1280 (Fla.1992), and pursuant to rule 9.315(b), Florida Rules of Appellate Procedure 9.315(b), we summarily reverse appellant’s conviction and we instruct the trial court, on remand, to enter an order of discharge. We certify to the Florida Supreme Court the same question certified in Williams v. State, 593 So.2d 1064 (Fla. 4th DCA 1992).
REVERSED and REMANDED.
GLICKSTEIN, C.J., ANSTEAD, J„ and HOY, JOHN J., Associate Judge, concur.